Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 11, 2016

The Court of Appeals hereby passes the following order:

A16D0188. DENNIS DEMETRIUS SCOTT v. THE STATE.

      Dennis Demetrius Scott has filed a pro se application for discretionary appeal
from the trial court’s November 3, 2015, order denying his motion for sentence
modification. Scott filed his application on December 10, 2015. We lack jurisdiction.
      Pretermitting whether Scott had a right of direct appeal from the trial court’s
order, we lack jurisdiction because his application is untimely. An application for
discretionary appeal must be filed within 30 days of the entry of the order or
judgment to be appealed. See OCGA § 5-6-35 (d). The requirements of OCGA § 5-
6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. See Boyle v. State, 190 Ga. App. 734 (380 SE2d 57)
(1989). Scott filed his application 37 days after entry of the order he seeks to appeal.
His application is thus untimely, and it is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             01/11/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.